07/13/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0346



                                 No. DA 19-0346

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

DAVID THOMAS WEISBARTH, II,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including August 19, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 13 2020